 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Southwest      Fair            Housing    Council   No. CV-17-01743-PHX-DWL
     Incorporated, et al.,
10                                                       ORDER
                      Plaintiffs,
11
     v.
12
     Maricopa Domestic Water Improvement
13   District, et al.,
14                    Defendants.
15
16          Pending before the Court is Plaintiffs’ Rule 60(b) motion. (Doc. 114.) As explained
17   below, the Court is inclined to deny the motion, because it appears unnecessary to achieve
18   the outcome that Plaintiffs desire, but will allow Plaintiffs to file a supplemental brief by
19   April 8, 2020.
20                                            BACKGROUND
21          Plaintiffs initiated this action in June 2017. (Doc. 1.) They ultimately sued two
22   defendants, the Maricopa Domestic Water Improvement District (“MDWID”) and Pinal
23   County. (Doc. 40.)
24          In February 2019, Plaintiffs informed the Court they had reached a settlement with
25   Pinal County. (Doc. 79.)
26          On February 21, 2020, the Court granted MDWID’s motion for summary judgment.
27   (Doc. 111.) Because the Court was under the impression that Plaintiffs’ previously
28   announced settlement with Pinal County disposed of all other claims in the case (id. at 16),
 1   the Court directed the Clerk to enter judgment and terminate this action. The Clerk did so
 2   the same day. (Doc. 112.)
 3           On March 10, 2020, Plaintiffs filed a motion for relief under Rule 60(b). (Doc.
 4   114.) The motion states that Plaintiffs and Pinal County didn’t actually finalize their
 5   settlement agreement until March 5, 2020—that is, about two weeks after judgment was
 6   entered—and the settlement agreement contains a clause allowing Plaintiffs to file an
 7   application for attorneys’ fees against Pinal County within 35 days of execution (i.e., by
 8   April 9, 2020). (Id. at 2-3.) The motion also notes that (1) under the settlement agreement,
 9   Plaintiffs aren’t required to formally dismiss their claims against Pinal County until seven
10   days after resolution of the fee litigation, and (2) the settlement agreement contains a clause
11   requiring the Court to retain jurisdiction over Pinal County and Plaintiffs for the limited
12   purpose of enforcing the settlement agreement. (Id. at 3.) Thus, Plaintiffs ask the Court to
13   “reopen[] this case and temporarily set[] aside the judgment . . . to enable plaintiffs and
14   defendant Pinal County to complete the terms of their settlement.” (Id. at 1.)
15           Although Pinal County doesn’t oppose Plaintiffs’ motion, MDWID does. In a
16   response filed on March 25, 2020, MDWID argues that (1) Plaintiffs cannot satisfy the
17   applicable standard for relief under Rule 60(b)(1) (“mistake, inadvertence, surprise, or
18   excusable neglect”) or Rule 60(b)(6) (“any other reason that justifies relief”), which are the
19   only two potentially applicable subdivisions of Rule 60(b), because Plaintiffs “delayed for
20   more than a year to finalize their settlement” with Pinal County and thus knowingly took
21   on the risk “that the Court would grant the District’s motion for summary judgment and
22   terminate the case,” and (2) granting the motion would cause MDWID to suffer prejudice
23   in the form of uncertainty as to how long the appellate proceedings may be delayed. (Doc.
24   118.)
25           In reply, Plaintiffs argue they are entitled to relief under Rule 60(b)(1) and/or Rule
26   60(b)(6) because “the settlement between plaintiffs and Pinal County was not finalized
27   until Pinal County exhausted its attempts to reach an agreement with MDWID to reform
28   its public housing policies, a requirement of the settlement between plaintiffs and Pinal


                                                  -2-
 1   County. For several months, MDWID led plaintiffs and Pinal County to believe that such
 2   a reform agreement was not only acceptable to MDWID, but imminent – until MDWID
 3   disavowed that intention on January 7, 2020.” (Doc. 120 at 2-6.) On this point, Plaintiffs
 4   conclude:
 5          Th[e] history of the settlement negotiations amongst the parties reflects that
            plaintiffs did not sit on their rights or fail to complete the settlement with
 6
            Pinal County because of a lack of diligence. Rather, both plaintiffs and Pinal
 7          County believed that Pinal County could reach agreement with MDWID as
            part of their settlement with plaintiffs. The fact that plaintiffs and Pinal
 8          County’s reasonable belief proved mistaken does not support denying
 9          plaintiffs’ motion to reopen the judgment to allow plaintiffs and Pinal County
            to conclude the terms of their settlement agreement.
10
11   (Id. at 6.) Finally, as for MDWID’s prejudice argument, Plaintiffs argue that mere delay

12   in the resolution of proceedings doesn’t constitute cognizable prejudice and it will suffer

13   real harm if its motion is denied. (Id. at 6-7.)
                         REQUEST FOR SUPPLEMENTAL BRIEFING
14
            Rule 60(b)(6) of the Federal Rules of Civil Procedure provides that “the court may
15
16   relieve a party or its legal representative from a final judgment, order, or proceeding

17   for . . . any other reason that justifies relief.” Id. Although “Rule 60(b) vests wide

18   discretion in courts, . . . relief under Rule 60(b)(6) is available only in ‘extraordinary

19   circumstances.’ In determining whether extraordinary circumstances are present, a court
     may consider a wide range of factors. These may include, in an appropriate case, ‘the risk
20
     of injustice to the parties’ and ‘the risk of undermining the public’s confidence in the
21
22   judicial process.’” Buck v. Davis, 137 S.Ct. 759, 777-78 (2017) (citations omitted).

23          Here, on the one hand, the Court is inclined to grant relief to Plaintiffs to the extent

24   judicial action is necessary to avoid injustice and effectuate the settlement agreement. The

25   Court was under the misimpression at the time it issued its February 21, 2020 order that
     Plaintiffs’ settlement with Pinal County was already finalized, Plaintiffs have established
26
     they were diligently working to finalize the settlement for much of 2019, and, most
27
28   important, MDWID isn’t even a party to the settlement agreement and wouldn’t suffer any



                                                  -3-
 1   cognizable prejudice (beyond, perhaps, some delay in the appellate proceedings) if
 2   Plaintiffs’ motion were granted. Thus, the equities favor Plaintiffs.
 3          On the other hand, it’s not entirely clear that the Court needs to vacate the judgment
 4   in order to effectuate the settlement agreement. The primary reason why Plaintiffs seek to
 5   vacate the judgment is so they can litigate their entitlement to attorneys’ fees against Pinal
 6   County. However, attorney-fee litigation typically occurs after the entry of judgment. See
 7   Fed. R. Civ. P 54(d)(2)(B) (noting that “the motion [for attorneys’ fees] must . . . be filed
 8   no later than 14 days after the entry of judgment” and must “specify the judgment and the
 9   statute, rule, or other grounds entitling the movant to the award”); LRCiv 54.2(b)(2) &
10   (c)(1) (same). See generally Oskowis v. Sedona Oak-Creek Unified Sch. Dist. No. 9, 2019
11   WL 1894719, *3 (D. Ariz. 2019) (stating that because Rule 54(b) requires a party seeking
12   attorneys’ fees to specify the judgment entitling it to relief, and “[a] movant can’t specify
13   a judgment that doesn’t exist yet . . . , the best interpretation of Rule 54(d)(2) is that a
14   motion for attorneys’ fees is premature if a judgment hasn't been entered”). Thus, even if
15   the existing judgment remains in place, it doesn’t bar Plaintiffs from moving for attorneys’
16   fees against Pinal County.1 Also, although Rule 54(b) and the Local Rules contemplate
17   that a motion for attorneys’ fees will be filed within 14 days of entry of judgment—
18   meaning the deadline here was March 6, 2020—those deadlines can be extended and the
19   Court is willing to extend the deadline here to April 9, 2020 (to match the deadline set forth
20   in the settlement agreement).
21          The other two reasons why Plaintiffs seek vacatur of the judgment are (1) the
22   settlement agreement provides that Plaintiffs won’t formally dismiss their claims against
23   1
            The judgment states that “pursuant to the Court’s Order filed February 21, 2020,
     which granted the Motion for Summary Judgment, judgment is entered in favor of
24   defendant and against plaintiff. Plaintiff to take nothing, and the complaint and action are
     dismissed.” (Doc. 112.) At first blush, this wording might suggest that judgment was
25   entered against Plaintiffs on all of their claims. However, when read in conjunction with
     the summary judgment order (which the judgment incorporates by reference), it only
26   constitutes an adverse judgment against Plaintiffs as to their claims against MDWID. In
     contrast, the judgment reflects that Plaintiffs’ claims against Pinal County were dismissed
27   pursuant to a settlement agreement. Cf. Barrios v. Cal. Interscholastic Fed’n, 277 F.3d
     1128, 1134 (9th Cir. 2002) (“Under applicable Ninth Circuit law, a plaintiff ‘prevails’ [for
28   purposes of fee litigation] when he or she enters into a legally enforceable settlement
     agreement against the defendant.”).

                                                 -4-
 1   Pinal County until after the fee litigation is complete, and (2) Plaintiffs and Pinal County
 2   wish for the Court to retain jurisdiction over them, following settlement, to enforce the
 3   terms of the settlement agreement. The first reason is not compelling. The dispute between
 4   Plaintiffs and Pinal County is effectively over, except for fees, and the usual practice, as
 5   noted above, is to litigate fees after judgment has been entered. It is therefore unclear why
 6   vacating the judgment now—so that Plaintiffs can, weeks or months later, formally move
 7   to re-dismiss the claims that have been already dismissed pursuant to the judgment—is
 8   necessary to avoid injustice and maintain the public’s confidence in the judicial process.
 9          As for the second reason, although it’s true that a federal court may retain
10   jurisdiction over a case that has settled, this is not the usual approach. Kokkonen v.
11   Guardian Life Ins. Co. of Am., 511 U.S. 375, 381-82 (1994) (“[A]utomatic jurisdiction
12   over such contracts is in no way essential to the conduct of federal-court business. If the
13   parties wish to provide for the court’s enforcement of a dismissal-producing settlement
14   agreement, they can seek to do so.”). Thus, “if parties wish to have a district court retain
15   jurisdiction to enforce a settlement, they must apply for that relief and allow the court to
16   make a reasoned determination as to whether retention is appropriate.” Cross Media Mktg.
17   Corp. v. Budget Mktg., Inc., 319 F. Supp. 2d 482, 483 (S.D.N.Y. 2004). A district court
18   may “properly decline to retain jurisdiction where the administration of a settlement
19   threatened to impose undue burdens on it.” Id. See also Camacho v. City of San Luis, 359
20   Fed. App’x 794, 798 (9th Cir. 2009) (“[I]t was the court’s prerogative not to retain
21   jurisdiction over any disputes raised by the [settlement].”). Here, Plaintiffs have not
22   attempted to explain why the Court’s continued jurisdiction is required, how long they
23   expect such jurisdiction to be necessary, or why they would be unable to achieve adequate
24   relief in state court—which is the traditional avenue for seeking relief following the breach
25   of a contract—should Pinal County renege on its contractual responsibilities under the
26   settlement agreement. Cf. Brass Smith, LLC v. RPI Indus., Inc., 827 F. Supp. 2d 377, 380-
27   82 (D.N.J. 2011) (emphasizing that “[a] settlement agreement is a contract, and a dispute
28   over the settlement agreement is governed by state contract law,” that “[t]he Federal Rules


                                                 -5-
 1   of Civil Procedure and federal case law . . . establish that a court is under no obligation to
 2   retain jurisdiction over a settlement agreement,” and that even if a court chooses in its
 3   discretion to retain jurisdiction, “there is no authority that states that a court shall exercise
 4   jurisdiction indefinitely”). Thus, it is doubtful that this rationale supports relief under Rule
 5   60(b)(6).
 6          For all of these reasons, the Court is inclined to deny Plaintiffs’ Rule 60(b) motion,
 7   to the extent it seeks vacatur of the judgment entered on February 21, 2020, but clarify that
 8   Plaintiffs have until April 9, 2020 to file an application for attorneys’ fees against Pinal
 9   County. Nevertheless, because this order addresses some topics and considerations that
10   weren’t addressed in the parties’ motion papers, the Court will afford Plaintiffs an
11   opportunity to respond. Plaintiffs may file an optional supplemental brief by April 8, 2020.
12   If no such brief is filed, the Court will enter an order denying the Rule 60(b) motion but
13   clarifying that the deadline for Plaintiffs’ application for attorneys’ fees against Pinal
14   County has been extended to April 9, 2020.
15          Dated this 3rd day of April, 2020.
16
17
18
19
20
     Cc: 9th Circuit Court of Appeals
21
22
23
24
25
26
27
28


                                                   -6-
